DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/236,660, application filed on 12/31/2018.  Claims 1-9 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kirtley et al. (US PG Pub No. 2013/0020996).

5.          With respect to claim 1, Kirtley teaches:
a combined magnetic hanger frame and charger, comprising a frame body (see charger frame body, Figure 5); 
(see components of frame body, paragraphs [0019-0026]); 
a positive pole pin (2) and a negative pole assembly are mounted on the frame body (see positive and negative terminal of connection point to chargeable device from charging frame body, Figures 1-4, paragraphs [0019-0026]); 
the negative pole assembly comprises a negative pole contact piece (8) provided at one side of the frame body (see terminals, negative terminal of connection point to chargeable device from charging frame body, Figures 1-4, paragraphs [0019-0026]), and 
a negative pole electrically conductive ring (3) provided at another side of the frame body (1) distal from the negative pole contact piece (see terminal poles connected to charger body at connection point to chargeable device, Figure 5, paragraphs [0019-0026]); 
the negative pole contact piece (8) and the negative pole electrically conductive ring (3) are mutually connected (see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]).

6.          With respect to claim 2, Kirtley teaches:
wherein the negative pole assembly also comprises a negative pole elastic piece (4) provided between the negative pole contact piece (8) and the negative pole electrically conductive ring (see Figures 1-4, paragraphs [0019-0026]).

7.          With respect to claim 3, Kirtley teaches:
(see Figures 1-4, paragraphs [0019-0026]).

8.          With respect to claim 4, Kirtley teaches:
wherein a side of the negative pole electrically conductive ring (3) distal from the negative pole contact piece (8) is provided with first negative pole contact points (see Figures 1-4, paragraphs [0019-0026]); 
the first negative pole contact points (301) are exposed from an outer side of the frame body (see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]).

9.          With respect to claim 5, Kirtley teaches:
wherein the positive pole pin (2) comprises a first positive pole contact part (201) and a second positive pole contact part (202) elastically connected (see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]); 
the first positive pole contact part (201) is exposed from one side of the frame body (see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]); 
the second positive pole contact part (202) is exposed from another side of the frame body (1) distal from the first positive pole contact part (see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]).

10.          With respect to claim 6, Kirtley teaches:
wherein an elastic component (203) is provided between the first positive pole contact part (201) and the second positive pole contact part (see Figures 1-4, paragraphs [0019-0026]).

11.          With respect to claim 7, Kirtley teaches:
(see negative terminal connected to conductive back side for receiving mains power, Figures 1-4, paragraphs [0019-0026]).

12.          With respect to claim 8, Kirtley teaches:
wherein the frame body (1) has an inverted L shape (see L shape in charger body, paragraphs [0025], Figure 5).
13.          With respect to claim 9, Kirtley 3teaches:
wherein the frame body (1) comprises a mounting panel (102) and a supporting arm (101) that fixes the frame body (1) (see Figures 1-4, paragraphs [0019-0026]); 
the mounting panel (102) and the supporting arm (101) are mutually connected (see Figures 1-4, paragraphs [0019-0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851